         Case 1:20-cr-00014-RMB Document 55 Filed 06/21/21 Page 1 of 1




                                                            June 21, 2021

VIA ECF
The Hon. Richard M. Berman
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       RE:     United States v. Leonardo Bautista, 20 Cr. 14 (RMB)

Honorable Judge Berman:

        On behalf of Mr. Bautista, and with the consent of the Government, I write to respectfully
request that the Court adjourn the sentencing hearing currently scheduled in the above-captioned
matter for Thursday, July 1, 2021 at 9:30 a.m. for not more than 30 days.

       The adjournment is requested to allow the Defense sufficient time to review the
Presentence Investigation Report, to obtain letters of support from Mr. Bautista’s family for the
Court’s consideration at sentencing, and to finalize the Defense sentencing submission.

       I have discussed this matter with Assistant United States Attorney Matthew Hellman who
graciously consents on behalf of the United States.

       Thank you for your considering this request.


                                                            Respectfully submitted,

                                                           /s/
                                                           _________________________
                                                           Christopher Flood, Esq.
                                                           Assistant Federal Defender
                                                           (212) 417-8734
                                                  Sentence is adjourned to 8/4/21 at 9:30 am.
cc:    AUSA Matthew Hellman (via ECF)             Defense submission is due on 7/20/21.
                                                  Government submission is due on 7/27/21.




                                                        6/21/21
